Mr. Justice Walker : I concur in the decision of this case on the ground only that the vendor sold the land without offering to perform, on his part, within a reasonable time. If, however, the purchaser had delayed an unreasonable time without offering to perform on his part, then the vendor should not be held liable, even if he had sold the land. Nor should the purchaser be permitted to recover back the purchase money already paid, without offering to perform on his part, merely on the failure of the vendor to tender a deed on the day fixed for the conveyance, but only on the sale of the land by the vendor, without an unreasonable delay of the purchaser in offering to pay the remainder of the purchase money.